           Case 1:19-cv-04347-RA Document 29 Filed 12/29/20 Page 1 of 1
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 12/29/2020


 WENDY SHINE, individually and on behalf of
 her minor child, C.W.,

                              Plaintiff,
                                                                  No. 19-CV-4347 (RA)
                         v.
                                                                          ORDER
 NEW YORK CITY HOUSING AUTHORITY,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         On October 23, 2020, Defendant New York City Housing Authority filed a motion to dismiss

Plaintiff’s complaint under Federal Rule of Civil Procedure 12(b)(6). Under Local Rule 6.1(b),

Plaintiff’s response to Defendant’s motion was due by November 7, 2020. See Local Rule 6.1(b).

The Court has not received a response. No later than January 6, 2021, Plaintiff shall file either a

response to Defendant’s motion or a letter indicating that she does not intend to file a response. If

Plaintiff chooses not to submit a response to the motion to dismiss, the Court will deem the motion

fully briefed and take it under submission. If, however, Plaintiff does not respond to this Order,

either by responding to the motion to dismiss or submitting a letter indicating that she does not intend

to do so, the Court may dismiss this action for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41(b).

SO ORDERED.

Dated:      December 29, 2020
            New York, New York


                                                    Ronnie Abrams
                                                    United States District Judge
